                               Case 2:21-cv-03392-GEKP Document 1-1 Filed 07/30/21 Page 1 of 3
JS 44 (Rev. 04/21)                                                    CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                     DEFENDANTS
C.A.                                                                                                 Wyndham Worldwide Corporation (nka Travel + Leisure Co.), et al.
  (b) County of Residence of First Listed Plaintiff           Philadelphia                             County of Residence of First Listed Defendant              Orange County, FL
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                       NOTE:       IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                   THE TRACT OF LAND INVOLVED.
  (c) Attorneys (Firm Name, Address, and Telephone Number)                                               Attorneys (If Known)
N. Bezar/E. Marks                                                                                    SEE ATTACHMENT
Kline & Specter
1525 Locust Street
Philadelphia, PA 19102 (215) 772-1000
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                   III. CITIZENSHIP OF PRINCIPAL PARTIES                                    (Place an “X” in One Box for Plaintiff
                                                                                                   (For Diversity Cases Only)                                        and One Box for Defendant)
    1 U.S. Government                  3 Federal Question                                                                   PTF         DEF                                          PTF      DEF
         Plaintiff                         (U.S. Government Not a Party)                      Citizen of This State             1            1   Incorporated or Principal Place         4      4
                                                                                                                                                   of Business In This State

    2 U.S. Government                  4 Diversity                                            Citizen of Another State                           Incorporated and Principal Place            5        5
                                                                                                                                   2         2
        Defendant                          (Indicate Citizenship of Parties in Item III)                                                            of Business In Another State
                                                                                              Citizen or Subject of a
                                                                                                                                   3         3   Foreign Nation                              6        6
                                                                                                Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
          CONTRACT                                          TORTS                                FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
    110 Insurance                    PERSONAL INJURY                                                                                                                      375 False Claims Act
                                                                 PERSONAL INJURY                  625 Drug Related Seizure              422 Appeal 28 USC 158
    120 Marine                        310 Airplane                                                    of Property 21 USC 881                                              376 Qui Tam (31 USC
                                                                  365 Personal Injury -                                                 423 Withdrawal
    130 Miller Act                    315 Airplane Product            Product Liability           690 Other                                28 USC 157                          3729(a))
    140 Negotiable Instrument               Liability                                                                                                                     400 State Reapportionment
                                                                  367 Health Care/                                                        INTELLECTUAL
    150 Recovery of Overpayment       320 Assault, Libel &           Pharmaceutical                                                     PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment             Slander                  Personal Injury                                                                                      430 Banks and Banking
                                                                                                                                        820 Copyrights
    151 Medicare Act                  330 Federal Employers’         Product Liability                                                                                    450 Commerce
                                            Liability                                                                                   830 Patent
    152 Recovery of Defaulted                                     368 Asbestos Personal                                                                                   460 Deportation
                                      340 Marine                                                                                        835 Patent - Abbreviated
         Student Loans                                               Injury Product                                                                                       470 Racketeer Influenced and
                                      345 Marine Product                                                                                     New Drug Application
         (Excludes Veterans)                                         Liability                                                                                                 Corrupt Organizations
                                            Liability           PERSONAL PROPERTY                                                       840 Trademark
    153 Recovery of Overpayment                                                                                                                                           480 Consumer Credit
                                      350 Motor Vehicle           370 Other Fraud                                                       880 Defend Trade Secrets
        of Veteran’s Benefits                                                                                                                                                 (15 USC 1681 or 1692)
                                                                                                                                             Act of 2016
    160 Stockholders’ Suits           355 Motor Vehicle           371 Truth in Lending                                                                                    485 Telephone Consumer
                                            Product Liability                                             LABOR                         SOCIAL SECURITY
    190 Other Contract                                            380 Other Personal                                                                                          Protection Act
                                      360 Other Personal               Property Damage            710 Fair Labor Standards              861 HIA (1395ff)
    195 Contract Product Liability                                                                                                                                        490 Cable/Sat TV
                                           Injury                 385 Property Damage                  Act                              862 Black Lung (923)
    196 Franchise                                                                                                                                                         850 Securities/Commodities/
                                      362 Personal Injury -            Product Liability          720 Labor/Management                  863 DIWC/DIWW (405(g))                 Exchange
                                           Medical Malpractice                                        Relations                         864 SSID Title XVI                890 Other Statutory Actions
                                                                                                  740 Railway Labor Act                 865 RSI (405(g))                  891 Agricultural Acts
      REAL PROPERTY                   CIVIL RIGHTS                 PRISONER PETITIONS             751 Family and Medical               FEDERAL TAX SUITS
                                                                                                      Leave Act                                                           893 Environmental Matters
    210 Land Condemnation            440 Other Civil Rights         Habeas Corpus:                                                      870 Taxes (U.S. Plaintiff         895 Freedom of Information
                                                                                                  790 Other Labor Litigation
    220 Foreclosure                  441 Voting                      463 Alien Detainee                                                      or Defendant)                     Act
                                                                                                  791 Employee Retirement
    230 Rent Lease & Ejectment       442 Employment                  510 Motions to Vacate                                              871 IRS—Third Party               896 Arbitration
                                                                                                      Income Security Act
    240 Torts to Land                443 Housing/                         Sentence                                                           26 USC 7609                  899 Administrative Procedure
                                                                                                     IMMIGRATION
    245 Tort Product Liability            Accommodations             530 General                                                                                               Act/Review or Appeal of
                                                                     535 Death Penalty            462 Naturalization Application                                               Agency Decision
    290 All Other Real Property      445 Amer. w/Disabilities-
                                          Employment                Other:                        465 Other Immigration                                                   950 Constitutionality of
                                                                     540 Mandamus & Other             Actions                                                                  State Statutes
                                     446 Amer. w/Disabilities-
                                          Other                      550 Civil Rights
                                     448 Education                   555 Prison Condition
                                                                     560 Civil Detainee -
                                                                          Conditions of
                                                                          Confinement
V. ORIGIN (Place an “X” in One Box Only)
   1 Original                2 Removed from              3       Remanded from               4 Reinstated or            5 Transferred from          6 Multidistrict                  8 Multidistrict
     Proceeding                State Court                       Appellate Court               Reopened                   Another District             Litigation-                   Litigation -
                                                                                                                (specify)                              Transfer                      Direct File
                                      Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                      28 U.S.C. §§ 1334 and 1452 and Bankruptcy Rule 9027
VI. CAUSE OF ACTION                   Brief description of cause:
                                      Allegations of premises liability/negligence v. hotel, franchisor, related entities, and security firm by victim of alleged sex trafficking.
VII. REQUESTED IN                          CHECK IF THIS IS A CLASS ACTION                   DEMAND $                                   CHECK YES only if demanded in complaint:
      COMPLAINT:                           UNDER RULE 23, F.R.Cv.P.                                                                     JURY DEMAND:                Yes        No
VIII. RELATED CASE(S)                   (See instructions):
                                                                              Honorable Gene E.K. Pratter
      IF ANY                                                     JUDGE                                                                 DOCKET NUMBER              2:21-cv-03222
DATE 07/30/2021                                                     SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
  RECEIPT #                    AMOUNT                                   APPLYING IFP                                JUDGE                               MAG. JUDGE
        Case 2:21-cv-03392-GEKP Document 1-1 Filed 07/30/21 Page 2 of 3



C.A. v. Wyndham Worldwide Corporation (nka Travel + Leisure Co.), et al.

                                            ATTACHMENT

                              REMOVING CO-DEFENDANTS ATTORNEYS

 Matthew A. Goldberg                                Philip D. Priore
 Nathan P. Heller                                   Conrad J. Benedetto
 Haley D. Torrey                                    Damali Martin
 DLA PIPER LLP (US)                                 MCCORMICK & PRIORE PC
 One Liberty Place                                  4 Penn Center, Suite 800
 1650 Market Street, Suite 5000                     Philadelphia, PA 19103
 Philadelphia, Pennsylvania 19103
                                                    Counsel for 4200 Roosevelt LLC and 4200
 Counsel for Defendants Wyndham Worldwide           Rose Hospitality LLC
 Corporation, (n/k/a Travel + Leisure Co.),
 Wyndham Hotels & Resorts, Inc., Wyndham
 Hotel Group, LLC, Wyndham Hotels and
 Resorts, LLC k/n/a Wyndham Franchisor,
 LLC, Wyndham Hotel Management, Inc., and
 Days Inns Worldwide, Inc.

 Francis J. Deasey                                  Joseph McHale
 Daniel O’Connell                                   Penelope Cilluffo
 DEASEY, MAHONEY & VALENTINI,                       STRADLEY RONON STEVENS
 LTD.                                                & YOUNG, LLP
 2001 Market Street, Suite 3810                     Great Valley Corporate Center
 Philadelphia, PA 19103-2301                        30 Valley Stream Parkway
                                                    Malvern, PA 19355
 Counsel for American Motor Inns, Inc.
                                                    Counsel for Alpha-Centurion Security, Inc.

 Michael R. Miller                                  Victoria M. Komarnicki
 Meghan Sandora                                     Catherine DeSilvester
 MARGOLIS EDELSTEIN                                 BENNETT, BRICKLIN
 170 W. Independence Mall, Suite 400E                & SALTZBURG LLC
 Philadelphia, PA 19106                             Centre Square, West Tower
                                                    1500 Market Street, 32nd Floor
 Counsel for Ashoka Investment &                    Philadelphia, PA 19102
 Management Services
                                                    Counsel for Ritz Hotel Group, Inc.
 Hugh P. O’Neill
 John A. Lucy
 THOMAS, THOMAS, & v, LLP
 305 N. Front Street
 Harrisburg, PA 17108

 Counsel for Ramara, Inc.
        Case 2:21-cv-03392-GEKP Document 1-1 Filed 07/30/21 Page 3 of 3




Pro Se Additional Defendants:

 William Coit (Inmate No. 69947-066)       Jerel Jackson (Inmate No. 70774-066)
 FDC Philadelphia                          UPS McCreary
 Federal Detention Institution             330 Federal Way
 700 Arch Street                           Pine Knot, KY 42635
 Philadelphia, PA 19106
                                           Pro Se Additional Defendant
 Pro Se Additional Defendant

 Adrian Palmer
 1316 W. Roosevelt Blvd.
 Philadelphia, PA 19140

 Pro Se Additional Defendant




                                       2
